                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


STANLEY CHAD BROOKS
         Plaintiff,

      v.                                               Case No. 19-C-0765

CNH INDUSTRIAL AMERICA, LLC,
           Defendant.
______________________________________________________________________

                                DECISION AND ORDER

      Stanley Chad Brooks operates a cotton farm in Georgia. He alleges that he

suffered economic losses after purchasing defective Module Express cotton pickers that

were manufactured by defendant CNH Industrial America, LLC, in Wisconsin. The

plaintiff purchased his pickers from one of CNH’s dealers in Georgia. The plaintiff

contends that CNH made deceptive marketing statements about the Module Express

and that the pickers he purchased were not merchantable. The plaintiff brings claims

against CNH for violation of Wisconsin’s Deceptive Trade Practices Act (“DTPA”),

breach of the implied warranty of merchantability, and unjust enrichment.

      In a prior order, I granted CNH’s motion to dismiss the original complaint under

Federal Rule of Civil Procedure 12(b)(6). In the order, I determined that the plaintiff had

failed to state claims upon which relief can be granted but granted him leave to amend if

he thought he could correct the deficiencies in certain claims. (I dismissed other claims

without leave to amend.) The plaintiff has filed an amended complaint, which CNH

again moves to dismiss.

      Today, I issued an opinion in the related case of T&M Farms, et al. v. CNH

Industrial America, LLC, Case 19-C-85, in which I granted CNH’s motion to dismiss the



           Case 2:19-cv-00765-LA Filed 09/21/20 Page 1 of 3 Document 38
amended complaint filed there. The reasoning of my decision in that case applies with

equal force to the plaintiff’s claims here, which are based on materially indistinguishable

facts and the same legal theories. Thus, in this opinion, I will only briefly identify the

reasons for dismissing the amended complaint and will incorporate the full legal

analysis set forth in Case 19-C-85.

       First, the plaintiff’s claim under the Wisconsin DTPA must be dismissed because

the DTPA does not apply to advertising statements disseminated outside of Wisconsin,

even if the advertiser who disseminated the statements was physically located in

Wisconsin at the time. Because there are no cotton farms in Wisconsin, CNH did not

market Module Express pickers in Wisconsin. Moreover, the plaintiff encountered and

acted upon CNH’s marketing statements in Georgia. Therefore, the plaintiff’s DTPA

claim will be dismissed.

       Second, the plaintiff’s claim for breach of the implied warranty of merchantability

must be dismissed because the plaintiff did not enter into a contract for the sale of

goods with CNH. The facts alleged in the amended complaint show that the plaintiff

purchased his pickers from an independent dealer rather than from CNH, and therefore

the contract for sale and any implied warranty of merchantability arose between the

plaintiff and the dealer.

       Third, the plaintiff’s claim for unjust enrichment must be dismissed because the

plaintiff has not alleged facts giving rise to a reasonable inference that he conferred a

benefit on CNH or that CNH’s retention of any benefit conferred would be unjust.




                                            2



          Case 2:19-cv-00765-LA Filed 09/21/20 Page 2 of 3 Document 38
      For these reasons, IT IS ORDERED that CNH’s motion to dismiss the amended

complaint (ECF No. 34) is GRANTED. The Clerk of Court shall enter final judgment.

      Dated at Milwaukee, Wisconsin, this 21st day of September, 2020.


                                             s/Lynn Adelman       ______
                                             LYNN ADELMAN
                                             United States District Judge




                                         3



         Case 2:19-cv-00765-LA Filed 09/21/20 Page 3 of 3 Document 38
